DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
3.	Applicant’s amendment to the claims filed on 05/02/2022 in response to the Final Rejection mailed on 03/02/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	New claim 18 is added.
5.	Claims 1-6, 10, and 18 are pending.
6.	Claim 10 stands withdrawn pursuant to 37 CF 1.142(b).
7.	Applicant’s remarks filed on 05/02/2022 in response to the Final Rejection mailed on 03/02/2022 have been fully considered and are deemed not persuasive to overcome the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 2-6 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated by applicant’s amendment to the claims.
	Regarding claims 2-6, there is insufficient antecedent basis for the recitation of “the eukaryotic cell” in the claims.  It is suggested that applicants clarify the meaning the of the claims.
Claim Rejections - 35 USC § 103
10.	The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Callewaert et al. (WO 2015/032899 A1; cited on IDS filed on 03/12/2020) in view of Ryll (WO 01/59075 A1; cited on IDS filed on 03/12/2020) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims and to incorporate new claim 18, which is necessitated by applicants’ amendment to the claims to add new claim 18.
	Claims 1, 3, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Callewaert et al. (WO 2015/032899 A1; cited on IDS filed on 03/12/2020) in view of Ryll (WO 01/59075 A1; cited on IDS filed on 03/12/2020).
11.	As amended, claims 1, 3, and 18 are drawn to a mammalian cell comprising a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, wherein the endoglucosaminidase enzyme is operably linked to a secretion signal or is operably linked to an ER or Golgi localization signal; a second nucleic acid sequence encoding a mutant UDP-N-acetylglucosamine-2-epimerase/N-acetylmannosamine kinase which is insensitive to CMP-Neu5Ac feedback inhibition; and a third exogenous nucleic acid sequence encoding a Fc containing molecule wherein the Fc containing molecules produced by the cell have at least a 30% increase in sialyl-LacNAc N-glycans as compared to otherwise identical cells lacking the second nucleic acid.
12.	With respect to claim 1, Callewaert et al. teach a mammlian cell such as HEK-293 cells comprising a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, wherein the endoglucosaminidase enzyme is operably linked to a secretion signal or is operably linked to an ER or Golgi localization signal and a third exogenous nucleic acid sequence encoding a Fc containing molecule for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, without having an altered binding affinity for their respective antigen [see Abstract; p. 3, bottom bridging to the top of p. 4; p. 17]. 
	With respect to claim 3, Callewaert et al. teach a mammalian cell wherein the eukaryotic cell is deficient in N-acetylglucosaminyl transferase I activity [see p. 16, lines 4-10].
	With respect to claim 18, Callewaert et al. teach the mammalian cell wherein the mammalian cell is a HEK-293 cell (human embryonic kidney cell) [see top of p. 4].	
	However, Callewaert et al. does not teach the higher eukaryotic cell of claim 1 comprising an exogenous nucleic acid sequence encoding a mutant UDP-N-acetylglucosamine-2-epimerase/N-acetylmannosamine kinase which is insensitive to CMP-Ne5Ac feedback inhibition and wherein the Fc containing molecules produced by the cell have at least a 30% increase in sialyl-LacNAc N-glycans as compared to otherwise identical cells lacking the second nucleic acid.
	Ryll teach eukaryotic cells such as mammalian cells, transformed with exogenous nucleic acids encoding proteins involved in the glycosylation of protein, particularly glycoproteins having enhanced sialylation [see Abstract].  Ryll teach introducing into the cell a nucleic acid encoding a mutated UDP-N-acetylglucosamine-2-epimerase/N-acetylmannosamine kinase that has reduced product feedback inhibition for CMP-sialic acid (CMP-Neu5Ac), which results in increased precursor sialic acid pools for production of desired sialylation of glycoproteins in a eukaryotic cell, which in turns improves the overall serum half-life of the glycoprotein [see p. 2 bridging to p. 3; p. 5, lines 6-18].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Callewaert et al. and Ryll to include a mutated UDP-N-acetylglucosamine-2-epimerase/N-acetylmannosamine kinase in the higher eukaryotic cell of Callewaert et al. because Callewaert et al. teach mammalian cells for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, without having an altered binding affinity for their respective antigen.  Ryll teach the addition of a nucleic acid encoding a mutated UDP-N-acetylglucosamine-2-epimerase/N-acetylmannosamine kinase that has reduced product feedback inhibition for CMP-sialic acid (CMP-Neu5Ac), which results in increased precursor sialic acid pools for production of desired sialylation of glycoproteins in a mammlian cell, which in turns improves the overall serum half-life of the glycoprotein. One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Calleweart et al. and Ryll because Ryll acknowledges that increasing the sialylation of glycoproteins increases the serum half life of the therapeutic glycoprotein, a desired property of Calleweart et al.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although the combination of Calleweart et al. and Ryll do not explicitly teach wherein the Fc containing molecules produced by the cell have at least a 30% increase in sialyl-LacNAc N-glycans as compared to otherwise identical cells lacking the second nucleic acid, Calleweart et al. teach production of sialylated Fc containing molecules using HEK293 cells [see p. 4 top].  To this end, it is the examiner’s position that this feature would be a latent property that flows from the teachings of the prior art.  MPEP 2145.II states “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").”  In the instant case, the combination of Calleweart et al. and Ryll teach the claimed eukaryotic cell and also teach the use of HEK293, of which this result is achieved.  Therefore, the claimed feature of at least a 30% increase in sialyl-LacNAc glycans would be a latent property that flows naturally from the teachings of the prior art.
13.	The rejection of claims 2, 4, and 5 under 35 U.S.C. 103 as being obvious over Callewaert et al. (WO 2015/032899 A1; cited on IDS filed on 03/12/2020) in view of Ryll (WO 01/59075 A1; cited on IDS filed on 03/12/2020) as applied to claims 1 and 3 above and further in view of Callewaert et al. (WO 2017/005925 A1; cited on IDS filed on 12/29/2017), hereinafter Callewaert2 is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in view of the incorporation of new claim 18.
	Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being obvious over Callewaert et al. (WO 2015/032899 A1; cited on IDS filed on 03/12/2020) in view of Ryll (WO 01/59075 A1; cited on IDS filed on 03/12/2020) as applied to claims 1, 3, and 18 above and further in view of Callewaert et al. (WO 2017/005925 A1; cited on IDS filed on 12/29/2017), hereinafter Callewaert2.
14.	With respect to claims 2, 4, and 5, Callewaert et al. teach a mammalian cell comprising a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, wherein the endoglucosaminidase enzyme is operably linked to a secretion signal or is operably linked to an ER or Golgi localization signal and a third exogenous nucleic acid sequence encoding a Fc containing molecule for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, and homogeneous profile without having an altered binding affinity for their respective antigen [see Abstract; p. 3, bottom bridging to the top of p. 4; p. 17; p. 21, bottom].  Callewaert et al. further teach endogenous expression of sialyltransferases in the eukaryotic cell [see p. 20, top].
	However, the combination of Callewaert et al. and Ryll does not teach the higher eukaryotic cell of claim 2, wherein the eukaryotic cell further comprises a nucleic acid sequence encoding a beta-(1,4)-galactosyltransferase, wherein the beta-(1,4)-galactosyltransferase is operably linked to an ER or Golgi localization signal; the mammalian cell of claim 4, wherein the eukaryotic cell further comprises an exogenous nucleic acid sequence encoding an alpha-2,3-sialyltransferase, wherein the alpha-2,3-sialyltransferase is operably linked to an ER or Golgi localization signal and/or an alpha-2,6-sialyltransferase, wherein the alpha-2,6-sialyltransferase is operably linked to an ER or Golgi localization signal; and the mammalian cell of claim 5, wherein the eukaryotic cell is deficient in UDP-Glc-4-epimerase activity.
	Callewaert2 teach mammalian cells comprising exogenous nucleic acids encoding endoglucosaminidase, beta-1,4-galactosyltransferase, and alpha 2,6-sialyltransferase and deficient in UDP-Glc-4-epimerase activity [see Abstract; p. 17; p. 28] that are beneficial for providing homogenous glycosylation on a population of glycoproteins, particularly devoid of N- and O-glycosylation [see p. 4, lines 23-26].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Callewaert et al., Ryll and Callewaert2 to include expression of beta-1,4-galactosyltransferase, and alpha 2,6-sialyltransferase and deficiency in UDP-Glc-4-epimeras activity in the cell of Callewaert et al. and Ryll because Callewaert et al. and Ryll teach mammalian cells for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, and homogeneous glycans without having an altered binding affinity for their respective antigen.  Callewaert2 teach mammalian cells comprising exogenous nucleic acids encoding endoglucosaminidase, beta-1,4-galactosyltransferase, and alpha 2,6-sialyltransferase and deficient in UDP-Glc-4-epimerase activity that are beneficial for providing homogenous glycosylation on a population of glycoproteins, particularly devoid of N- and O-glycosylation.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of Callewaert et al., Ryll and Callewaert2 because Callewaert2 acknowledges that higher eukaryotic cells comprising exogenous nucleic acids encoding endoglucosaminidase, beta-1,4-galactosyltransferase, and alpha 2,6-sialyltransferase and deficient in UDP-Glc-4-epimerase activity are beneficial for providing homogenous glycosylation on a population of glycoproteins, particularly devoid of N- and O-glycosylation.  Therefore, the above invention would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.
15.	The rejection of claims 2 and 4-6 under 35 U.S.C. 103 as being obvious over Callewaert et al. (WO 2015/032899 A1; cited on IDS filed on 03/12/2020) in view of Ryll (WO 01/59075 A1; cited on IDS filed on 03/12/2020) as applied to claims 1 and 3 above and further in view of Hamilton (US Patent Application Publication 2006/0286637 A1; cited on PTO-892 mailed 08/17/2021) is maintained for the reasons of record and the reasons set forth below. The rejection has been modified in view of the incorporation of new claim 18.
	Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being obvious over Callewaert et al. (WO 2015/032899 A1; cited on IDS filed on 03/12/2020) in view of Ryll (WO 01/59075 A1; cited on IDS filed on 03/12/2020) as applied to claims 1, 3, and 18 above and further in view of Hamilton (US Patent Application Publication 2006/0286637 A1; cited on PTO-892 mailed 08/17/2021).
16.	With respect to claims 2, 4, 5 and 6, Callewaert et al. teach a mammalian cell comprising a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, wherein the endoglucosaminidase enzyme is operably linked to a secretion signal or is operably linked to an ER or Golgi localization signal and a third exogenous nucleic acid sequence encoding a Fc containing molecule for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, and homogeneous profile without having an altered binding affinity for their respective antigen [see Abstract; p. 3, bottom bridging to the top of p. 4; p. 17; p. 21, bottom].  Callewaert et al. further teach endogenous expression of sialyltransferases in the eukaryotic cell [see p. 20, top].
	However, the combination of Callewaert et al. and Ryll does not teach the mammalian cell of claim 2, wherein the eukaryotic cell further comprises a nucleic acid sequence encoding a beta-(1,4)-galactosyltransferase, wherein the beta-(1,4)-galactosyltransferase is operably linked to an ER or Golgi localization signal; the mammalian cell of claim 4, wherein the eukaryotic cell further comprises an exogenous nucleic acid sequence encoding an alpha-2,3-sialyltransferase, wherein the alpha-2,3-sialyltransferase is operably linked to an ER or Golgi localization signal and/or an alpha-2,6-sialyltransferase, wherein the alpha-2,6-sialyltransferase is operably linked to an ER or Golgi localization signal;  the mammalian cell of claim 5, wherein the eukaryotic cell is deficient in UDP-Glc-4-epimerase activity, and the mammalian cell of claim 6, wherein the eukaryotic cell further comprises an exogenous nucleic acid encoding an UDP-Glc-4-epimerase.
	Hamilton teach eukaryotic host cells that are deficient in CMP-sialic acid biosynthetic pathways for the production of sialylated glycoproteins [see Abstract; paragraph 0040] that are transformed with exogenous nucleic acids encoding a beta-1,4-galactosyltransferase, alpha-2,3- and alpha 2,6-sialyltransferase and UDP-Glc-4-epimerase for producing sialylated glycoproteins that mimic the processing of glycoproteins in mammals with substantially homogeneous glycoprotein populations [see paragraphs 0028, 0204-0207; 0360, 0423].  The host cell of Hamilton is interpreted as reading on claim 5 given that a cell deficient in CMP-sialic acid biosynthetic pathway would inherently be deficient in UDP-Glc-4-epimerase as the enzyme is a component of said pathway.
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Callewaert et al., Ryll and Callewaert2 to include expression of beta-1,4-galactosyltransferase, and alpha 2,6-sialyltransferase and deficiency in UDP-Glc-4-epimeras activity in the cell of Callewaert et al. and Ryll because Callewaert et al. and Ryll teach higher eukaryotic cells for producing Fc containing molecules with a specific glycosylation pattern that have a considerably longer circulating half-life, in vivo, and homogeneous glycans without having an altered binding affinity for their respective antigen.  Hamilton teach eukaryotic cells deficient in CMP-sialic biosynthetic pathway that have been engineered to comprise exogenous nucleic acids encoding endoglucosaminidase, beta-1,4-galactosyltransferase, and alpha 2,3- and 2,6-sialyltransferase and UDP-Glc-4-epimerase activity that are beneficial for providing homogenous glycosylation on a population of glycoproteins.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of Callewaert et al., Ryll and Hamilton because Hamilton acknowledges that cells comprising exogenous nucleic acids encoding endoglucosaminidase, beta-1,4-galactosyltransferase, alpha 2,3- and 2,6-sialyltransferase and UDP-Glc-4-epimerase activity are beneficial for providing homogenous glycosylation on a population of glycoproteins.  Therefore, the above invention would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
17.	Beginning on p. 4 of applicants’ remarks, applicants in summary contend that the data from Ryll and the lack of teachings of Callewaert regarding change in sialic acid residue numbers and the lack of reasonable expectation of success in obtaining the claimed increase of sialic residues that the combination of the references cannot render obvious the amended claims.
 	These arguments are found to be not persuasive because as stated in the rejection above, Calleweart et al. teach production of sialylated Fc containing molecules using HEK293
cells [see p. 4 top]. To this end, it is the examiner's position that this feature would be a latent property that flows from the teachings of the prior art. MPEP 2145.II states “[mJere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but
inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.). "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would
otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").” In the instant case, the combination
of Calleweart et al. and Ryll teach the claimed eukaryotic cell and also teach the use of HEK293, of which this result is achieved. Therefore, the claimed feature of at least a 30% increase in sialyl-LacNAc glycans would be a latent property that flows naturally from the teachings of the prior art.
	Furthermore, the examiner maintains even assuming arguendo, that the at least 30% increase in sialyl-LacNAc is an unexpected result, this argument is found to be not persuasive because the argument of unexpected results must be commensurate in scope with the claimed invention. MPEP 716.02(d) states “whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must
be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)”. In the instant case, the alleged unexpected result only occurred in HEK-293 cells [see Table 2] of the disclosure, whereas the claims are generic to any mammalian cell. To this end, there is no evidence of record that one of ordinary skill in the art would expect this property to occur over the entire genus of mammalian cells as encompassed by the claims. Indeed, applicant’s own declaration suggests that it is difficult to generate cells that increase sialylation efficiency of Fc N-linked [see Item 4 of the Declaration filed on 02/16/2022].  Accordingly, the examiner is of the position that the alleged unexpected result is not commensurate in scope with the claims.
Conclusion
18.	Status of the claims:
	Claims 1-6, 10, and 18 are pending.	
	Claim 10 stands withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-6 and 18 are rejected.
	No claims are in condition for an allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656